                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

RENEE P. RICO,

                  Plaintiff,

vs.                                                                          1:19-cv-00291-LF

ANDREW M. SAUL,1 Commissioner
of the Social Security Administration,

                  Defendant.

                          MEMORANDUM OPINION AND ORDER

           THIS MATTER comes before the Court on plaintiff Renee P. Rico’s Motion to Reverse

and Remand for a Rehearing with Supportive Memorandum (Doc. 17), which was fully briefed

on December 23, 2019. See Docs. 22, 23, 24. The parties consented to my entering final

judgment in this case. Docs. 3, 7, 8. Having meticulously reviewed the entire record and being

fully advised in the premises, I find that the Administrative Law Judge (“ALJ”) failed to properly

analyze Ms. Rico’s subjective complaints of pain. I therefore GRANT Ms. Rico’s motion and

remand this case to the Commissioner for further proceedings consistent with this opinion.

      I.      Standard of Review

           The standard of review in a Social Security appeal is whether the Commissioner’s final

decision2 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports




1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17,
2019, and is automatically substituted as the defendant in this action. FED. R. CIV. P. 25(d).
2
 The Court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which
generally is the ALJ’s decision, 20 C.F.R. §§ 404.981, 416.1481, as it is in this case.
the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands, and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116,

1118 (10th Cir. 2004). “The failure to apply the correct legal standard or to provide this court

with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal

quotation marks and brackets omitted). The Court must meticulously review the entire record,

but may neither reweigh the evidence nor substitute its judgment for that of the Commissioner.

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. A decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While the Court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may

undercut or detract from the ALJ’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “‘The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from

being supported by substantial evidence.’” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)

(quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

   II.      Applicable Law and Sequential Evaluation Process

         To qualify for disability benefits, a claimant must establish that he or she is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A);




                                                   2
20 C.F.R. §§ 404.1505(a), 416.905(a).

             When considering a disability application, the Commissioner is required to use a five-

step sequential evaluation process. 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S.

137, 140 (1987). At the first four steps of the evaluation process, the claimant must show: (1)

the claimant is not engaged in “substantial gainful activity;” (2) the claimant has a “severe

medically determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and (3) the impairment(s) either meet or equal one of the

Listings3 of presumptively disabling impairments; or (4) the claimant is unable to perform his or

her “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i–iv); Grogan, 399

F.3d at 1261. If the claimant cannot show that his or her impairment meets or equals a Listing

but proves that he or she is unable to perform his or her “past relevant work,” the burden then

shifts to the Commissioner, at step five, to show that the claimant is able to perform other work

in the national economy, considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. Id.

      III.      Background and Procedural History

             Ms. Rico was born on October 31, 1966, and lives in Albuquerque, New Mexico, with

her boyfriend and her dogs. AR 146, 335, 337.4 She completed her college education and

received a Bachelor of Science in Nursing from New Mexico State University. AR 310. Ms.

Rico has worked as a nurse in a variety of positions that the vocational expert (“VE”)

characterized as a private duty nurse, hospice nurse, regular registered nurse (“RN”), and a


3
    20 C.F.R. pt. 404, subpt. P, app. 1.
4
  Document 12-1 is the sealed Administrative Record (“AR”). When citing to the record, the
Court cites to the AR’s internal pagination in the lower right-hand corner of each page, rather
than to the CM/ECF document number and page.


                                                     3
utilization review coordinator. AR 153, 340. In January of 2015, Ms. Rico filed an application

for Disability Insurance Benefits (“DIB”) and Supplemental Security Income Benefits (“SSI”)5

alleging disability since December 19, 2014, due to myofascial pain syndrome, fibromyalgia,

severe depression, diverticulosis, arthritis in back, bulging disk in back, thyroid issues, and

herpes. AR 311–16, 335, 338. The Social Security Administration (“SSA”) denied her claim

initially and on reconsideration. AR 233–48. Ms. Rico requested a hearing before an ALJ. AR

250–51. On June 21, 2017, ALJ Ann Farris held a hearing. AR 129–156. ALJ Farris issued her

unfavorable decision on February 28, 2018. AR 33–53.

       The ALJ found that Ms. Rico met the insured status requirements of the Social Security

Act through December 31, 2018. AR 39. At step one, the ALJ found that Ms. Rico had not

engaged in substantial, gainful activity since December 19, 2014, her alleged onset date. Id.6 At

step two, the ALJ found that Ms. Rico’s fibromyalgia, depression, anxiety, personality disorder

with borderline and histrionic traits, and somatoform disorder were severe impairments. Id. The

ALJ also found that Ms. Rico had medically determinable impairments of hypothyroidism, status

post hernia repair, and gastroesophageal reflux disease (“GERD”) that were not severe. Id. At

step three, the ALJ found that none of Ms. Rico’s impairments, alone or in combination, met or

medically equaled a Listing. AR 40–41. Because the ALJ found that none of the impairments

met a Listing, the ALJ assessed Ms. Rico’s RFC. AR 41–46. The ALJ found that Ms. Rico had

the RFC to

       perform less than a full range of light work as defined in 20 CFR 404.1567(b) and
       416.967(b). The claimant is able to occasionally climb stairs and stoop; can never

5
 The ALJ notes that Ms. Rico protectively filed applications for DIB and SSI on December 19,
2014. AR 36. The record, however, reveals that December 19, 2014, is the alleged onset date,
not the date Ms. Rico filed her applications. AR 311–16.
6
 Although Ms. Rico worked after her alleged disability date, her earnings records show that she
did not earn income at substantial gainful activity levels. AR 39.


                                                  4
          climb ladders or scaffolds; can never balance, kneel, crouch, or crawl; the
          claimant can perform simple work-related decisions with few workplace changes;
          the claimant can have occasional, limited interaction with supervisors.

AR 41.
          At step four, the ALJ concluded that Ms. Rico was not capable of performing her past

relevant work as a private duty nurse/hospice nurse, registered nurse, or as a utilization review

coordinator. AR 46. At step five, the ALJ found that Ms. Rico was able to perform work that

existed in significant numbers in the national economy—such as cashier, marker, and photocopy

machine operator. AR 47. The ALJ thus found Ms. Rico not disabled at step five. AR 47–48.

          Ms. Rico requested that the Appeals Council review the ALJ’s unfavorable decision. AR

307–10. On January 28, 2019, the Appeals Council denied the request for review. AR 1–5. Ms.

Rico timely filed her appeal to this Court on March 29, 2019. Doc. 17

    IV.      Ms. Rico’s Claims

          Mr. Rico raises two main arguments for reversing and remanding this case. First, Ms.

Rico contends that the ALJ improperly rejected the opinions of her health care providers,

including certified physician’s assistant David Pacheco and licensed professional clinical

counselor Edward Thomas, contrary to Social Security Ruling (“SSR”) 06-3p. Doc. 17 at 2, 10–

19. Second, Ms. Rico contends that the ALJ’s RFC is not based on substantial evidence because

she failed to account for Ms. Rico’s subjective allegations of pain. Id. at 2, 19–22. I find that

remand is required because the ALJ failed to account for Ms. Rico’s subjective allegations of

pain. I will not address the other issue she raises because it may be affected by the

Commissioner’s treatment of this case on remand. Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).


7
  A claimant has 60 days to file an appeal. The 60 days begins running five days after the decision
is mailed. 20 C.F.R. § 404.981; see also AR 3.


                                                 5
   V.      Analysis

        Focusing on her fibromyalgia, Ms. Rico argues that the ALJ did not account for her

subjective complaints of pain when formulating her RFC. Doc. 17 at 19–23; Doc. 23 at 5–8. I

agree. Generally, “[a] claimant’s subjective allegation of pain is not sufficient in itself to

establish disability.” Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993) (internal

citation omitted). “Nonetheless, the claimant is entitled to have his [or her] nonmedical objective

and subjective testimony of pain evaluated by the ALJ and weighted alongside the medical

evidence. An ALJ may not ignore evidence and make no findings.” Huston v. Bowen, 838 F.2d

1125, 1131 (10th Cir. 1988) (internal citations omitted).

        An ALJ must evaluate a claimant’s subjective allegations of pain when a claimant proves

“by objective medical evidence the existence of a pain-producing impairment that could

reasonably be expected to produce the alleged disabling pain.” Thompson, 987 F.2d at 1488.

The claimant must also show “there is a ‘loose nexus’ between the proven impairment and the

Claimant’s subjective allegations of pain; and . . . if so, whether, considering all the evidence,

both objective and subjective, Claimant’s pain is in fact disabling.” Hamlin v. Barnhart, 365

F.3d 1208, 1220 (10th Cir. 2004) (internal citation and quotation omitted).

        The Tenth Circuit established a framework for analyzing evidence of disabling pain in

Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987), referred to as the “Luna factors.” Jimison ex rel.

Sims v. Colvin, 513 F. App’x 789, 795 (10th Cir. 2013) (unpublished). In Huston, the Tenth

Circuit expanded the Luna factors and noted that they were not “exhaustive” but “merely

illustrative.” 838 F.2d at 1132 n.7. Those factors include (1) the levels of medication and their

effectiveness, (2) the extensiveness of the attempts (medical or nonmedical) to obtain relief, (3)

the frequency of medical contacts, (4) the nature of daily activities, (5) subjective measures of




                                                  6
credibility that are peculiarly within the judgment of the ALJ, (6) the motivation of and

relationship between the claimant and other witnesses, and (7) the consistency or compatibility

of nonmedical testimony with objective medical evidence. Jimison, 513 F. App’x at 795 (citing

Huston, 838 F.2d at 1132). Similar factors are found in SSR 16-3p,8 and the Tenth Circuit has

directed ALJs to consider those factors. Hamlin, 365 F.3d at 1220.

         Here, the ALJ found that Ms. Rico had a pain-producing impairment—fibromyalgia—

and that there was a loose nexus between Ms. Rico’s fibromyalgia and her subjective allegations

of pain. AR 39 (finding fibromyalgia a severe impairment), 42 (finding that Ms. Rico’s

impairments might be expected to cause some of her alleged symptoms). However, as Ms. Rico

points out, the ALJ failed to properly consider her subjective complaints of pain to determine

whether the pain was in fact disabling. Doc. 17 at 21–23. Instead, the ALJ used boilerplate

language to bypass the analysis of the Luna factors, stating that “the claimant’s statements

concerning the intensity, persistence and limiting effects of [Ms. Rico’s] symptoms are not

entirely consistent with the medical evidence and other evidence in the record for the reasons




8
    The factors in SSR 16-3p include:

         1. Daily activities;
         2. The location, duration, frequency, and intensity of pain or other symptoms;
         3. Factors that precipitate and aggravate the symptoms;
         4. The type, dosage, effectiveness, and side effects of any medication an individual takes
         or has taken to alleviate pain or other symptoms;
         5. Treatment, other than medication, an individual receives or has received for relief of
         pain or other symptoms;
         6. Any measures other than treatment an individual uses or has used to relieve pain or
         other symptoms (e.g., lying flat on his or her back, standing for 15 to 20 minutes every
         hour, or sleeping on a board); and
         7. Any other factors concerning an individual’s functional limitations and restrictions due
         to pain or other symptoms.

SSR 16-3P, 2016 WL 1119029, at *7–8. (Mar. 16, 2016).


                                                  7
explained in this decision.” AR 42. However, there is no indication in the ALJ’s decision that

Ms. Rico’s fibromyalgia symptoms were properly considered along with her other impairments.

        The ALJ only addressed the consistency factor. She explained that “[t]he objective

medical evidence reveals” that Ms. Rico “had complained of pain and mental health impairments

since prior to the alleged onset date,” but that “clinical findings have generally been stable. The

objective medical evidence fails to establish debilitating impairments.” Id. The ALJ then

summarized the medical records and concluded, “[t]he above objective medical evidence shows

that there are few objective findings to support a debilitating physical or mental impairment.”

AR 42–44. Nowhere does the ALJ discuss or consider the subjective evidence or provide good

reasons for rejecting that evidence.

        Subjective evidence is particularly important when assessing whether a claimant’s pain

due to fibromyalgia is disabling.

        Fibromyalgia . . . is a rheumatic disease that causes inflammation of the fibrous
        connective tissue components of muscles, tendons, ligaments and other tissue. It
        is a chronic condition, causing long-term but variable levels of muscle and joint
        pain, stiffness and fatigue. The disease is poorly-understood within much of the
        medical community and is diagnosed entirely on the basis of patients’ reports and
        other symptoms.

Moore v. Barnhart, 114 F. App’x 983, 991 (10th Cir. 2004) (internal citations and quotations

omitted). Fibromyalgia is defined by a repeated manifestation of at least six symptoms, signs or

co-occurring conditions including widespread pain, fatigue, depression, and anxiety disorder.

SSR 12-2p, 2012 WL 3104869, at *3.9 “[I]ts symptoms are entirely subjective. There are no


9
  Symptoms and signs that may be considered include muscle pain, irritable bowel syndrome,
fatigue or tiredness, thinking or remembering problems, muscle weakness, headache, pain or
cramps in the abdomen, numbness or tingling, dizziness, insomnia, depression, constipation, pain
in the upper abdomen, nausea, nervousness, chest pain, blurred vision, fever, diarrhea, dry
mouth, itching, wheezing, Raynaud’s phenomenon, hives or welts, ringing in the ears, vomiting,
heartburn, oral ulcers, loss of taste, change in taste, seizures, dry eyes, shortness of breath, loss of



                                                   8
laboratory tests for the presence or severity of fibromyalgia.” Moore, 114 F. App’x at 991

(internal citation omitted) (emphasis in original). Fibromyalgia patients look generally healthy.

“Their joints appear normal, and further musculoskeletal examination indicates no objective joint

swelling, . . . muscle strength, sensory functions, and reflexes are normal despite the patient’s

complaints of acral numbness.” Id. at 991–92. “Fibromyalgia can be disabling.” Id. at 991.

        The record is replete with evidence that relates to factors other than consistency for

assessing Ms. Rico’s subjective assertions of severe pain. The record contains evidence of the

first factor—the levels of medication and their effectiveness. Sandia Neurology notes that by

May of 2013, Ms. Rico had tried and failed many medications for pain, depression, and anxiety.

AR 478. “[N]one seemed to work despite a year or more trial.” AR 464. In September of 2014,

Ms. Rico reported that gabapentin worked initially but its effectiveness waned since initiation.

AR 676. In October of 2014, Ms. Rico’s doctors provided her with a trial of hydromorphone and

increased the dosage of gabapentin. AR 680. By late October 2014, Ms. Rico’s doctors had

prescribed opioid medication. AR 625. In December of 2014, Ms. Rico reported worsening

physical functioning with opioid and non-opioid use. AR 665. In January 2015, Ms. Rico

reported that the hydromorphone was not working, and she was instructed to taper off of that and

gabapentin to start a trial of pregabalin. AR 633, 662, 751. In February of 2015, Ms. Rico was

trying Lyrica for pain. AR 756. By June of 2015, Ms. Rico’s doctors prescribed oxycodone and

Percocet. AR 775–76, 799–800.

        Further, the record contains evidence of the extensiveness of Ms. Rico’s attempts to



appetite, rash, sun sensitivity, hearing difficulties, easy bruising, hair loss, frequent urination, or
bladder spasms. See SSR 12-2p, 2012 WL 3104869, at *3 n.9 (July 25, 2012). Other co-
occurring conditions include anxiety disorder, chronic fatigue syndrome, irritable bladder
syndrome, interstitial cystitis, temporomandibular joint disorder, gastroesophageal reflux
disorder, migraine, or restless leg syndrome.


                                                   9
obtain relief from her symptoms and frequent of medical contacts, the second and third factors.

In 2013 and 2014, Ms. Rico sought relief from migraine headaches that culminated in nerve

block and Botox injections. AR 454, 459, 471, 475, 478, 646. She sought medical treatment for

abdomen pain, right lower quadrant pain, lower back pain, and groin pain, from January 2014

through 2016, including a pelvic ultrasound, CT scans, and MRIs in attempts to determine the

cause of her pain. AR 122–23, 424, 661, 683, 711. She sought medical attention twenty-one

times in 2014 to address her symptoms, including an emergency room visit, a colonoscopy,

trigger point injections, nerve block injections, and a trip to the Mayo clinic in Minnesota. AR

419, 424, 428, 435, 437, 625, 646–48, 651–52, 656, 661, 666, 670, 672, 676–78, 680, 683, 687,

705–12, 731–40, 742, 747. In 2015, Ms. Rico sought medical care ten times for pain and

symptoms of fibromyalgia, including additional nerve block injections and pain medication

management. AR 633, 662, 723, 756, 761, 765, 767, 775, 799. From 2015 through 2018, Ms.

Rico continued to receive medical treatment for her lower abdomen pain, nausea and dizziness,

depression and anxiety, weakness, GERD, fatigue, pain in her legs, and headaches, all of which

are symptoms of fibromyalgia. AR 54, 58–65, 68–69, 72–88, 96–103, 110, 111–23, 787–90; see

SSR 12-2p, 2012 WL 3104869, at *3 n.9 (signs and symptoms of fibromyalgia), n.10 (co-

occurring conditions). Despite this evidence, the ALJ did not consider the first three Luna

factors in her analysis of Ms. Rico’s subjective complaints of pain.

       The ALJ is charged with carefully considering all of the relevant evidence and linking his

or her findings to specific evidence. Clifton v. Chater, 79 F.3d 1007, 1009–10 (10th Cir. 1996)

(holding that “[t]he record must demonstrate that the ALJ considered all of the evidence,” and

while he or she need not discuss every piece of evidence, the ALJ must “discuss[ ] the evidence

supporting his decision, . . . the uncontroverted evidence he chooses not to rely upon, [and]




                                                10
significantly probative evidence he rejects”). When, as here, an ALJ does not provide any

explanation for rejecting significant evidence, the Court is “left to speculate what specific

evidence led the ALJ to [his or her conclusion],” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir.

1995), and it thus cannot meaningfully review the ALJ’s determination. See Clifton, 79 F.3d at

1009. Here, the ALJ considered only the objective evidence in the record and failed to consider

Ms. Rico’s subjective complaints of pain.

       Because the ALJ failed to consider Ms. Rico’s subjective complaints of pain, her RFC

assessment is not supported by substantial evidence. “The RFC assessment must be based on all

of the relevant evidence in the case record . . . .” SSR 96-8p,1996 WL 374184, *5 (July 2, 1996)

(emphasis in original).

       In all cases in which symptoms, such as pain, are alleged, the RFC assessment
       must:
       *Contain a thorough discussion and analysis of the objective medical and other
       evidence, including the individual’s complaints of pain and other symptoms . . .
       and
       *Set forth a logical explanation of the effects of the symptoms, including pain, in
       the individual’s ability to work.

Id.at *7. As discussed above, the ALJ did not account for Ms. Rico’s complaints of pain and

other fibromyalgia symptoms in assessing Ms. Rico’s RFC. Accordingly, the RFC is not

supported by substantial evidence and remand is required.

       The Commissioner’s arguments with regard to Ms. Rico’s subjective complaints of pain

are without merit. The Commissioner first argues that the ALJ specifically discussed Ms. Rico’s

fibromyalgia in her step three Listings analysis. Doc. 22 at 11. This “discussion” is a two-

sentence paragraph that explains that fibromyalgia could medically equal a listing, but that there

is no evidence that it meets a listing in this case. AR 40. The ALJ’s conclusion at step three is

an insufficient substitute for an analysis of Ms. Rico’s subjective complaints of pain at step four.




                                                 11
       The Commissioner next argues that the ALJ “considered the medical evidence pertaining

to Plaintiff’s fibromyalgia in four pages of recitation of findings.” Doc. 22 at 11. The pages

cited by the Commissioner consist of a summary of the medical records and the ALJ’s analysis

of the weight given to the medical source statements. AR 42–46. The ALJ did not discuss the

Luna factors or provide an analysis of Ms. Rico’s subjective complaints of pain.

       Citing Poppa v. Astrue, 569 F.3d 1167 (10th Cir. 2009), the Commissioner contends that

the ALJ is not required to perform a formalistic factor-by-factor recitation of evidence. Doc. 22

at 19. Somewhat inconsistently, the Commissioner also contends that the ALJ addressed the

Luna factors. For example, the Commissioner argues that the ALJ found Ms. Rico’s subjective

complaints were inconsistent with the objective medical evidence. Id. at 19–20. As discussed

above, this argument is unavailing. The Commissioner also argues that the ALJ’s finding that

Ms. Rico’s lack of treatment for her mental impairments addresses the factors. Id. at 20–21.

However, “[p]eople with [fibromyalgia] may also have nonexertional physical or mental

limitations because of their pain or other symptoms.” SSR 12-2p, 2012 WL 3104869, at *6

(footnote omitted). The lack of treatment specifically for mental impairments does not negate

the need for a thorough evaluation of Ms. Rico’s fibromyalgia symptoms.

       The Commissioner further argues that the ALJ found that Ms. Rico’s work activity after

her alleged onset date detracted from her subjective complaints. Doc. 22 at 21. This is a

misstatement of the ALJ’s decision. The ALJ found at step one that Ms. Rico had worked after

the alleged onset date but that the work did not rise the level of substantial gainful activity. AR

39. The ALJ did not, however, use this finding as a reason for discounting Ms. Rico’s subjective

complaints of pain in formulating Ms. Rico’s RFC. See AR 41–46. The Commissioner’s

argument is nothing more than a post hoc rationalization that is not apparent from the ALJ’s




                                                 12
decision. It is not enough for the Commissioner to “suppl[y] some reasons that it believes would

support the ALJ’s RFC finding” if the “ALJ did not provide these explanations” herself. Haga v.

Astrue, 482 F.3d 1205, 1207 (10th Cir. 2007). “[T]his court may not create or adopt post-hoc

rationalizations to support the ALJ’s decision that are not apparent from the ALJ’s decision

itself.” Id. at 1207–08 (citations omitted). The Commissioner’s arguments are without merit.

    VI.    Conclusion

       The ALJ erred by failing to properly analyze Ms. Rico’s subjective complaints of pain.

The Court remands this case so that the ALJ can perform a proper analysis. The Court does not

reach Ms. Rico’s other claimed errors, as these “may be affected by the ALJ’s treatment of this

case on remand.” Watkins, 350 F.3d at 1299.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Reverse and Remand for a

Rehearing (Doc. 17) is GRANTED.

       IT IS FURTHER ORDERED that the Commissioner’s final decision is REVERSED, and

this case is REMANDED for further proceedings in accordance with this opinion.



                                                    ________________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge
                                                    Presiding by Consent




                                               13
